DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/22/20 has been entered. Claims 10 and 12-14 have been amended, claims 1-9 and 15-20 have been cancelled, and claims 11 and 13 remain withdrawn. New claims 21-29 have been entered. Claims 10, 12, 14, and 21-29 are addressed in the following office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 21-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (US 2005/0119734).
Regarding claim 10, an invention relating to annuloplasty, Spence discloses (Figs. 23A-E) a method for use with tissue of an annulus (40) of a valve (20) of a heart of a subject (Par. 0025), the valve disposed between a first chamber (14) of the heart and a second chamber (12) of the heart, and the annulus having (i) a first surface (A, see annotated figure below) that faces the first chamber, and (ii) a second surface (B, see annotated figure below) that faces the second chamber, the method comprising: transluminally advancing a catheter (216) towards the heart [i.e. from outside the body to location adjacent target tissue (Fig. 23B)], the catheter carrying a plurality of tissue anchors (210) connected with a continuous portion of a flexible tensioning member (214; Par. 0132 & 0134); positioning a distal 

    PNG
    media_image1.png
    247
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    182
    439
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    228
    496
    media_image3.png
    Greyscale

Regarding claim 21, Spence discloses the method according to claim 10. Spence further discloses (Figs. 21C-D) wherein: the catheter further carries a set of fasteners (212) connected with the continuous portion of the flexible tensioning member and alternatingly disposed between the tissue anchors of the plurality (Fig. 21D), and transluminally advancing the catheter comprises transluminally 
Regarding claim 22, Spence discloses the method according to claim 21. Spence discloses further comprising, after deploying the first tissue anchor and before deploying the second tissue anchor, deploying a fastener of the set in the first chamber of the heart [i.e. delivery in serial fashion (Par. 0132)].
Regarding claim 23, Spence discloses the method according to claim 22. Spence further discloses (Figs. 23C) wherein the fastener of the set is connected with the continuous portion of the flexible tensioning member by being threaded onto the flexible tensioning member [i.e. threaded on to flexible tensioning member via holes (222 & 224; Par. 0134)], and wherein deploying the fastener of the set comprises deploying the fastener of the set such that the fastener of the set is threaded onto the flexible tensioning member within the first chamber (Fig. 23D).
Regarding claim 24, Spence discloses the method according to claim 22. Spence further discloses (Fig. 23C) wherein the fastener of the set defines an aperture (222 & 224), the flexible tensioning member slidably disposed through the aperture, and wherein deploying the fastener of the set comprises deploying the fastener of the set such that the flexible tensioning member is slidable through the aperture (Par. 0134).
Regarding claim 25, Spence discloses the method according to claim 22. Spence further discloses (Figs. 23C) wherein the fastener of the set defines at least two apertures (222 & 224), the flexible tensioning member threaded through the at least two apertures, and wherein deploying the fastener of the set comprises deploying the fastener of the set such that the flexible tensioning member is threaded through the at least two apertures (Par. 0134).

Regarding claim 27, Spence discloses the method according to claim 10. Spence discloses further comprising reducing a distance between the first and second tissue anchors by applying tension to the flexible tensioning member from within the first chamber of the heart (Par. 0132).
	Regarding claim 29, Spence discloses the method according to claim 27. Spence discloses further wherein: each of the first and second tissue anchors is slidably coupled to the flexible tensioning member, and applying the tension to the flexible tensioning member from within the first chamber comprises applying the tension to the flexible tensioning member from a position proximal [i.e. the portion extending proximally through the catheter] from the first and second tissue anchors such that the flexible tensioning member slides proximally through the first and second tissue anchors (Par. 0132).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spence as applied to claim 10 above, and further in view of Gilmore et al. (US 2015/0119936), cited in previous office action.


In the same field of endeavor, which is annuloplasty, Gilmore teaches wherein the first chamber of the heart is a right ventricle of the heart, and the second chamber of the heart is a right atrium of the heart [Note, repairing an tricuspid valve would involve right ventricle and right atrium] (Par. 0266).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spence to have wherein the first chamber of the heart is a right ventricle of the heart, and the second chamber of the heart is a right atrium of the heart. Doing so would repair the atrioventricular valve to facilitate a reduction in atrioventricular valve regurgitation by altering the geometry of the atrioventricular valve and/or by altering the geometry of the wall of the right or left atrium of a heart of the subject. (Par. 0235), as taught by Gilmore. Also, doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). Specifically, that the same valve tensioning implant system can be used on the tricuspid valve as the mitral valve to repair valve to facilitate reduction in atrioventricular valve regurgitation (Par. 0235), as taught by Gilmore.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spence as applied to claim 10 above, and further in view of Spence.
Regarding claim 14, Spence discloses the method of claim 10. Spence fails to disclose further comprising locking a distance between the first and second tissue anchors.
In an alternate embodiment, Spence teaches further comprising locking a distance between the first and second tissue anchors (Par. 0116).
. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Spence as applied to claim 27 above, and further in view of Spence.
Regarding claim 28, Spence discloses the method according to claim 27. Spence fails to disclose further comprising maintaining the tension by locking the distance between the first and second tissue anchors.
In an alternate embodiment, Spence teaches further comprising maintaining the tension by locking the distance between the first and second tissue anchors (Par. 0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spence to have the method further comprising maintaining the tension by locking the distance between the first and second tissue anchors. Doing so would keep the assembly at the desired position (Par. 0116), as taught by the alternate embodiment of Spence. 
Response to Arguments
Applicant’s arguments, filed 12/22/20, with respect to the rejections of claims 1-4, 7-8, 10, 12, and 14 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771